Citation Nr: 0711271	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 14, 
1997 for the grant of a 20 percent evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


REMAND

The veteran served on active duty from August 1942 to April 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran and his wife testified before a Veterans Law 
Judge in a video teleconference hearing in March 2000.  The 
veteran testified again before the same Veterans Law Judge in 
an April 2002 video teleconference hearing.  The transcripts 
of these hearing are associated with the claims file.

Unfortunately, during the pendency of the veteran's appeal, 
the Veterans Law Judge who held the March 2000 and April 2002 
hearings retired.  Accordingly, in March 2007, the Board 
afforded the veteran the opportunity to testify before a 
Veterans Law Judge who would participate in the decision 
concerning his claim.  The veteran responded in the same 
month that he wished another hearing, and indicated that he 
would appear before a Veterans Law Judge at the local RO.

Hence this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions.  VA will notify the appellant if further action is 
required.

Accordingly, the case is REMANDED for the following action:

Return this case to the RO in Los 
Angeles, California for the scheduling of 
a hearing before a Veterans Law Judge 
appearing by Travel Board, in accordance 
with the veteran's request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



